 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                           Crim. Case No. 2:12-cr-00051-TLN-4
12                       Plaintiff,                       Related Cases: 2:19-mc-00121-KJM-DB
                                                                         2:19-mc-00120-TLN-AC
13           v.
14    VALERI MYSIN,                                       ORDER RELATING CASES
15                       Defendant and Judgment
                         Debtor.
16

17

18          The Court has reviewed the government’s Notice of Related Cases, filed August 16, 2019.

19   (ECF No. 175.) Examination of the above-captioned actions reveals that they are related within

20   the meaning of Local Rule 123 (E.D. Cal. 1997). Under Local Rule 123, two actions are related

21   when they involve the same parties and are based on a same or similar claim; when they involve

22   the same transaction, property, or event; or when they “involve similar questions of fact and the

23   same question of law and their assignment to the same Judge . . . is likely to effect a substantial

24   savings of judicial effort.” L.R. 123(a). Further,

25          [i]f the Judge to whom the action with the lower or lowest number has been
            assigned determines that assignment of the actions to a single Judge is likely to
26          effect a savings of judicial effort or other economies, that Judge is authorized to
            enter an order reassigning all higher numbered related actions to himself or
27          herself.
28   L.R. 123(c).

                                                          1
 1          Here, the above-captioned Applications for Writ of Garnishment have been filed to

 2   enforce the criminal restitution order imposed against the Defendant in the above-captioned

 3   criminal matter. The actions therefore involve the same parties and the same underlying claim,

 4   and the Court finds that assignment to the same Judge will effect a savings of judicial resources

 5   and effort.

 6          Relating the cases under Local Rule 123, however, merely has the result that both actions

 7   are assigned to the same judge, it does not consolidate the actions. Under the regular practice of

 8   this Court, related cases are generally assigned to the judge and magistrate judge to whom the

 9   first filed action was assigned.

10          IT IS THEREFORE ORDERED that the action denominated 2:19-mc-00121-KJM-DB is

11   reassigned to District Judge Troy L. Nunley and Magistrate Judge Allison Claire, and the caption

12   shall read 2:19-mc-00121-TLN-AC. Any dates currently set in 2:19-mc-00121-KJM-DB are

13   hereby VACATED, and the parties are ordered to refile any pending motions before this Court.

14   Because 2:19-mc-00120-TLN-AC is already assigned to District Judge Nunley and Magistrate

15   Judge Claire, no reassignment of that case is necessary.

16          IT IS SO ORDERED.

17   Dated: September 5, 2019

18

19

20
                                        Troy L. Nunley
21                                      United States District Judge
22

23

24

25

26
27

28

                                                       2
